







AGENCY AGREEMENT
Dated as of June 19, 2015
between
NVIDIA LAND DEVELOPMENT, LLC,
as the Construction Agent
and
WACHOVIA SERVICE CORPORATION,
as the Lessor







1



--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS; RULES OF USAGE
3
1.1
Definitions.
3
1.2
Interpretation.
3
ARTICLE II APPOINTMENT OF THE CONSTRUCTION AGENT
4
2.1
Appointment.
4
2.2
Acceptance and Undertaking.
4
2.3
Term.
4
2.4
Scope of Authority.
4
2.5
Delegation of Duties
6
2.6
Covenants of the Construction Agent.
6
ARTICLE III THE PROPERTY
8
3.1
Construction.
8
3.2
Amendments; Modifications.
8
3.3
Force Majeure Events.
8
3.4
Casualty Occurrences.
9
3.5
Condemnation Occurrences.
10
ARTICLE IV PAYMENT OF FUNDS
11
4.1
Right to Receive Construction Cost.
11
ARTICLE V EVENTS OF DEFAULT
11
5.1
Events of Default.
11
5.2
Damages.
12
5.3
Remedies; Remedies Cumulative.
12
5.4
Limitation on Recourse.
15
ARTICLE VI THE LESSOR’S RIGHTS
16
6.1
Exercise of the Lessor’s Rights.
16
6.2
The Lessor’s Right to Cure the Construction Agent’s Defaults.
16
ARTICLE VII MISCELLANEOUS
16
7.1
Notices.
16
7.2
Successors and Assigns.
16
7.3
GOVERNING LAW.
16
7.4
SUBMISSION TO JURISDICTION; VENUE; WAIVERS.
16
7.5
Amendments and Waivers.
17
7.6
Counterparts.
17
7.7
Severability.
17
7.8
Headings and Table of Contents.
17
7.9
WAIVER OF JURY TRIAL.
17
7.1
No Construction Agency Fee.
17


2



--------------------------------------------------------------------------------


AGENCY AGREEMENT
THIS AGENCY AGREEMENT, dated as of June 19, 2015 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, the
“Agreement”), between WACHOVIA SERVICE CORPORATION, a Delaware corporation (the
“Lessor”) and NVIDIA LAND DEVELOPMENT, LLC, a Delaware limited liability company
(the “Construction Agent”).
PRELIMINARY STATEMENT
A.    The Lessor and the Construction Agent are parties to (i) that certain
Ground Lease Agreement dated of the date hereof (as amended, modified, extended,
supplemented, restated and/or replaced from time to time, the “Ground Lease”)
pursuant to which the Construction Agent ground leases the Land to the Lessor,
and (ii) that certain Real Property Lease Agreement dated as of even date
herewith (as amended, modified, extended, supplemented, restated and/or replaced
from time to time, the “Lease”), pursuant to which the Construction Agent, as
lessee (in such capacity, the “Lessee”) has agreed to lease the Property from
the Lessor.
B.    In connection with the execution and delivery of the Participation
Agreement, the Lease and the other Operative Agreements, and subject to the
terms and conditions hereof, (i) the Lessor desires to appoint the Construction
Agent as its sole and exclusive agent in connection with the identification and
the development, acquisition, installation, construction and testing of the
Improvements and the Equipment in accordance with the Plans and Specifications
and (ii) the Construction Agent desires, for the benefit of the Lessor, to
identify and ground lease the Land and to cause the development, acquisition,
installation, construction and testing of the Improvements, the Equipment and
the other components of the Property in accordance with the Plans and
Specifications and to undertake such other liabilities and obligations as are
herein set forth.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS; RULES OF USAGE
1.1    Definitions.
For purposes of this Agreement, capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in Appendix A
to that certain Participation Agreement dated as of June 19, 2015 (as amended,
modified, extended, supplemented, restated and/or replaced from time to time in
accordance with the applicable provisions thereof, the “Participation
Agreement”) among the Construction Agent, the various entities party thereto
from time to time, as the Guarantors, the Lessor, the various banks and other
lending institutions parties thereto from time to time, as Mortgage Lenders, the
various banks and other lending institutions parties thereto from time to time,
as Credit Lenders, and Wells Fargo Bank, National Association, as agent for the
Credit Lenders and the Mortgage Lenders, and respecting the Security Documents,
as agent for the Secured Parties. Unless otherwise indicated, references in this
Agreement to articles, sections, paragraphs, clauses, appendices, schedules and
exhibits are to the same contained in this Agreement.
1.2    Interpretation.
The rules of usage set forth in Appendix A to the Participation Agreement shall
apply to this Agreement.

3



--------------------------------------------------------------------------------


ARTICLE II
APPOINTMENT OF THE CONSTRUCTION AGENT
2.1    Appointment.
Subject to the terms and conditions hereof, the Lessor hereby irrevocably
designates and appoints the Construction Agent as its exclusive agent, in
connection with the identification and vesting in favor of the Lessor a ground
leasehold interest in the Land and the design, development, acquisition,
installation, construction and testing of the Improvements, the Equipment and
the other components of the Property in accordance with the Plans and
Specifications on the Land, and pursuant to the terms of the Operative
Agreements. Subject to the terms and conditions of this Agreement and the other
Operative Agreements, during the Construction Period, the Construction Agent
shall have sole management and control for the benefit of the Lessor over, and
responsibility for, the construction, means, methods, sequences and procedures
with respect to the Property. As between the Lessor, any other Indemnified
Person and the Construction Agent, the Construction Agent shall be responsible
for the acts and omissions of each Construction Agency Person. Notwithstanding
any provisions hereof or in any other Operative Agreement to the contrary, the
Construction Agent acknowledges and agrees that the Lessor shall advance no more
than the sum of the aggregate Mortgage Loan Commitments, plus the aggregate
Credit Loan Commitments, plus the aggregate Lessor Commitment in regard to the
Property (including for any and all Advances).
2.2    Acceptance and Undertaking.
The Construction Agent hereby unconditionally accepts the agency appointment and
undertakes, for the benefit of the Lessor, in connection with the identification
and the design, development, acquisition, installation, construction and testing
of the Improvements, the Equipment and the other components of the Property in
accordance with the Plans and Specifications and the Operative Agreements.
2.3    Term.
This Agreement shall commence on the date hereof. The Property shall be subject
to this Agreement from the date Lessor obtains a ground leasehold interest
therein pursuant to the Ground Lease until the Completion Date.
2.4    Scope of Authority.
(a)    The Lessor hereby expressly authorizes the Construction Agent, or any
agent or contractor of the Construction Agent, and the Construction Agent
unconditionally agrees for the benefit of the Lessor, subject to Section 2.4(b),
to take all action necessary or desirable for the performance and satisfaction
of any and all of the Lessor’s obligations under any construction agreement,
ground lease, purchase and sale contract, option contract or other contract
relating to the Work and to fulfill all of the obligations of the Construction
Agent including:
(i)    the identification and assistance with the vesting of a ground leasehold
interest in the Land in accordance with the terms and conditions of the
Participation Agreement;
(ii)    all due diligence review and analysis, design and supervisory functions
relating to the design, development, acquisition, installation, construction and
testing of the related Improvements, Equipment and other components of the
applicable Property and performing all engineering work related thereto;

4



--------------------------------------------------------------------------------


(iii)    negotiating, executing, performing and enforcing all contracts and
arrangements to design, develop, acquire, install, construct and test the
Improvements, the Equipment and the other components of the Property on such
terms and conditions as are customary and reasonable in light of local and
national standards and practices and the businesses in which the Lessee is
engaged;
(iv)    obtaining all necessary permits, licenses, consents, approvals,
development rights, clearing title and survey exceptions, entitlements and other
authorizations, including all of the foregoing required for the Property and the
use and occupancy thereof and those required under Applicable Law (including
Environmental Laws), from all Governmental Authorities in connection with the
design, development, acquisition, installation, construction and testing of the
Improvements, the Equipment and the other components of the Property in
accordance with the Plans and Specifications;
(v)    maintaining all books and records with respect to the Property and the
construction, operation and management thereof; and
(vi)    performing any other acts necessary in connection with the
identification and vesting of a ground leasehold interest in the Land and the
design, development, acquisition, installation, construction and testing of the
related Improvements, Equipment and all other additional components of the
Property in accordance with the Plans and Specifications.
(b)    Neither the Construction Agent nor any of its Affiliates or agents shall
enter into any contract or consent to any contract in the name of the Lessor
without the Lessor’s prior written consent, such consent to be given or withheld
in the exercise of the Lessor’s commercially reasonable discretion; provided,
however, that no such contract will increase the obligations of the Lessor
beyond the obligations of the Lessor as are expressly set forth in the Operative
Agreements.
(c)    Subject to the terms and conditions of this Agreement and the other
Operative Agreements, the Construction Agent shall have sole management and
control over the installation, construction and testing means, methods,
sequences and procedures with respect to the Property.
(d)    Subject to the terms, conditions, restrictions and limitations set forth
in the Operative Agreements, the Lessor hereby expressly authorizes the
Construction Agent, or any agent or contractor of the Construction Agent, and
the Construction Agent agrees, for the benefit of the Lessor, to take all action
necessary or desirable for the performance and satisfaction of all obligations
in connection with the identification and the design, development, acquisition,
installation, construction and testing of the Improvements, the Equipment and
the other components of the Property in accordance with the Plans and
Specifications and the Operative Agreements. In furtherance thereof, the
Construction Agent is hereby granted the authority on behalf of the Lessor to,
and shall: pay when due and payable or cause to be paid when due and payable
(subject to reimbursement or direct payment by the Lessor through Advances or
directly as provided for under, and subject to the terms and conditions relating
to Advances as set forth in, the Operative Agreements) all Property Costs to be
paid during the Commitment Period (including costs associated with the
Construction Agent’s actions pursuant to and in accordance with the Construction
Contracts which are due and payable under any Construction Contract, in each
case pursuant to and subject to the Construction Documents); provided, in no
event, shall the Construction Agent have the authority to pay or incur any
Property Cost (i) if on the date of such payment or incurrence (A) any Agency
Agreement Default, Lease Default, Agency Agreement Event of Default or Lease
Event of Default has occurred or (B) any of the conditions set forth in
Section 5.4A of the Participation Agreement have not been satisfied

5



--------------------------------------------------------------------------------


as of such date of payment or incurrence or (ii) in an amount in excess of
$40,000,000 during any monthly advance period, in each case, before being
reimbursed or paid directly by Advances; provided, further, in the event the
last paragraph of Section 5.4 of the Participation Agreement is applicable and
the Credit Lenders, the Mortgage Lenders and the Lessor were required to make
Advances thereunder regarding a particular Requisition even though the
conditions precedent set forth in Section 5.4A were not satisfied or waived in
accordance with such Section 5.4A as of the date such Advances were made, then
(w) the Construction Agent shall have no further authority to incur or pay any
Property Costs from and after the date such Advances were made, (x) neither the
Lenders nor the Lessor shall have any obligation to make any additional Advances
and (y) such occurrence shall constitute a breach of covenant with no cure
period and an immediate Agency Agreement Event of Default and Lease Agreement
Event of Default shall exist.
2.5    Delegation of Duties
The Construction Agent may execute any of its duties under this Agreement by or
through agents, contractors, employees or attorneys-in-fact; provided, however,
that no such delegation shall limit or reduce in any way the Construction
Agent’s duties and obligations under this Agreement.
2.6    Covenants of the Construction Agent.
The Construction Agent hereby covenants and agrees that it will:
(a)    following the Closing Date, cause the design, development, acquisition,
installation, construction and testing of the Property to be prosecuted in a
good and workmanlike manner, and substantially in accordance with the Plans and
Specifications, the applicable construction contracts, the applicable
construction schedule, prevalent industry practices and otherwise in accordance
with Section 3.1 hereof, all with such changes, subject to Section 3.2, as the
Construction Agent may deem necessary or advisable;
(b)    cause the date on which Completion occurs to be on or before the
Construction Period Termination Date, in each case free and clear (by removal or
bonding) of Liens (excepting any Permitted Liens) or claims for materials
supplied or labor or services performed in connection with the development,
acquisition, installation, construction or testing thereof;
(c)    cause all outstanding punch list items with respect to the Improvements
to be completed promptly following Completion thereof;
(d)    at all times subsequent to the initial Advance (i) cause a ground
leasehold interest in the Land to vest in the Lessor, (ii)(A) promptly, and in
any event within five (5) Business Days execute and deliver to the Agent all
additional documents reasonably requested by the Agent under the applicable real
property law and/or Article 9 of the Uniform Commercial Code to perfect the
Liens granted by the Construction Agent pursuant to the Security Documents and
(B) promptly, and in any event within five (5) Business Day consent to the
execution and delivery by the Lessor to the Agent of all additional documents
reasonably requested by the Agent under the applicable real property law and/or
Article 9 of the Uniform Commercial Code to perfect the Liens granted by the
Lessor pursuant to Security Documents and (iii) not permit Liens (other than
Permitted Liens) to be filed or maintained respecting the Property;
(e)    procure insurance for the Property during the Construction Period in
compliance with Article XIV of the Lease as though the provisions of Article XIV
of the Lease were stated herein;

6



--------------------------------------------------------------------------------


(f)    commence construction of the Improvements no later than July 30, 2015 and
thereafter effect construction and development of the Property with diligence
and continuity and ensure that at no point in time shall construction of the
Property cease for a period in excess of sixty (60) days or more, subject to any
delay arising due to a Force Majeure Event;
(g)    cause all Improvements to be constructed (x) substantially in accordance
with the Plans and Specifications (as amended or modified from time to time in
accordance with the Operative Agreements), except to the extent that failure to
do so does not have, and could not reasonably be expected to have, a Material
Adverse Effect, (y) in compliance with all Applicable Laws unless the failure to
do so does not have, and could not reasonably be expected to have, a Material
Adverse Effect or give rise to a Claim against the Lessor for which the
Construction Agent has no obligation to indemnify the Lessor pursuant to the
Operative Agreements and (z) in compliance with all Insurance Requirements;
(h)    ensure that all Land ground leased pursuant to the Operative Agreements
and all Improvements constructed on the Land shall be in compliance with all
Applicable Laws unless the failure to do so does not have, and could not
reasonably be expected to have, a Material Adverse Effect or give rise to a
Claim against the Lessor for which the Construction Agent has no obligation to
indemnify the Lessor pursuant to the Operative Agreements, and fit for use as a
property of the type specified in the Appraisal of the Property delivered on the
Closing Date and other purposes attendant thereto;
(i)    with respect to the Property, ensure that on or prior to the Construction
Period Termination Date, all water, sewer, electric, gas, telephone and drainage
facilities, all other utilities required to adequately service the Improvements
for the intended use and means of access between such Improvements and public
highways for pedestrians and motor vehicles will be available pursuant to
adequate permits (including any that may be required under applicable
Environmental Laws), and all utilities serving the Property, or proposed to
serve the Property in accordance with the Plans and Specifications, are or will
be located in, and vehicular access to the Improvements on the Property will be
provided by, either public rights-of-way abutting the Property or appurtenant
rights;
(j)    ensure that all necessary licenses, approvals, authorizations, consents,
permits (including building, demolition and environmental permits, licenses,
approvals, authorizations and consents), easements and rights of way, including
dedication required for (i) the use, treatment, storage, transport, disposal or
disposition of any Hazardous Substances on, at, under, or from each Property
during the construction of the Improvements thereon, and (ii) construction of
the Improvements in accordance with the Plans and Specifications and this
Agreement will be obtained from the appropriate Governmental Authorities having
jurisdiction or from private parties, as the case may be, prior to the time
required by such Governmental Authority or private party, except where the
failure to obtain such licenses, approvals, authorization, consents, permits,
easements, rights of way or dedication could not reasonably be expected to have
a Material Adverse Effect or give rise to a Claim against the Lessor for which
the Construction Agent has no obligation to indemnify the Lessor pursuant to the
Operative Agreements;
(k)    notify the Lessor in writing not less than ten (10) Business Days after
the occurrence of each Force Majeure Event with respect to the Property that
Construction Agent reasonably believes will cause disruption or delay in
construction of the Property of at least one (1) month; and
(l)    ensure at all times that the total Property Costs remaining to be
expended for Completion does not exceed in the aggregate the sum of the
Available Mortgage Loan Commitments, the Available Credit Loan Commitments and
the Available Lessor Commitment.


7

--------------------------------------------------------------------------------


ARTICLE III    
THE PROPERTY
3.1    Construction.
The Construction Agent shall cause the Improvements, the Equipment and all other
components of the Property to be designed, developed, acquired, installed,
constructed and tested in compliance with all Legal Requirements, all Insurance
Requirements, all manufacturer’s specifications and standards and the standards
maintained by the Construction Agent or any Guarantor for similar properties
owned or operated by the Construction Agent or any Guarantor, and all
specifications and standards applicable to properties of the Lessee or any
Guarantor which are similar to the Permitted Facilities, unless non-compliance,
individually or in the aggregate, does not have, and could not reasonably be
expected to have, a Material Adverse Effect.
3.2    Amendments; Modifications.
(a)    The Construction Agent may at any time revise, amend or modify the Plans
and Specifications without the consent of the Lessor; provided, that any such
amendment to the Plans and Specifications does not (i) result in Completion
occurring on or after the Construction Period Termination Date or (ii) result in
the unfunded cost for Completion (including such costs which are Transaction
Expenses to be funded by the Financing Parties pursuant to the Operative
Agreements) exceeding an amount equal to the sum of the then Available Mortgage
Loan Commitments plus the then Available Credit Loan Commitments plus the then
Available Lessor Commitment.
(b)    The Construction Agent agrees that it will not implement any revision,
amendment or modification to the Plans and Specifications if the aggregate
effect of such revision, amendment or modification, when taken together with any
previous or contemporaneous revision, amendment or modification to the Plans and
Specifications, would cause a material reduction in value in excess of the cost
reduction of such revision, amendment or modification of the Property when
completed, unless such revision, amendment or modification is required by Legal
Requirements.
3.3    Force Majeure Events.
If at any time prior to Completion there occurs a Force Majeure Event and the
Construction Agent reasonably determines that such Force Majeure Event will
cause Completion to occur later than the thirty (30) months after the Closing
Date, then (as referenced in the definition of “Target Construction Period
Termination Date”) the aforementioned thirty (30) month period may be extended
for up to one hundred eighty (180) additional days as is reasonably necessary to
achieve Completion in light of the event or circumstances giving rise to such
Force Majeure Event. The Construction Agent shall deliver to the Agent and the
Lessor a notice in writing of the date to which the originally contemplated
Target Construction Period Termination Date (that is, the last day of the
aforementioned thirty (30) month period) is to be extended, which newly extended
date shall constitute the revised Target Construction Period Termination Date,
which notice shall contain a certification by the Construction Agent describing
the facts and circumstances giving rise to such Force Majeure Event, the
expected duration of such delay resulting in such Force Majeure Event and the
date the Construction Agent reasonably believes Completion will be achieved.
Notwithstanding the foregoing, if due to the severity of such Force Majeure
Event, Completion cannot be achieved within such additional one hundred eighty
(180) days despite the maximum best efforts of the Construction Agent to perform
its obligations pursuant to this Agreement and to the extent the Construction
Period Termination Date is not further extended in accordance with Section 5.18
of the Participation Agreement, then Lessor may exercise the remedy rights
described in Sections 5.3(c), (d) or (e) as if an Agency Agreement Event of
Default shall have occurred; provided, the parties expressly agree that (x) the
occurrence of any such Force Majeure Event solely by itself shall not constitute
an Agency Agreement Event of Default and

8



--------------------------------------------------------------------------------


(y) to the extent the Lessor elects its rights under Section 5.3(e), the
Construction Agent shall use all available means and its maximum best efforts to
effect Completion as expeditiously as is reasonably possible, with any failure
to do so constituting a breach of the Construction Agent’s obligations pursuant
to this Agreement.
3.4    Casualty Occurrences.
(a)    In the event of a Casualty with respect to the Property during the
Construction Period, insurance awards for losses under any builder’s risk
insurance or, to the extent required hereby, insurance for earthquake or flood,
required to be carried hereunder, shall be adjusted with the insurance
companies, including the filing of appropriate proceedings, as follows: (i) so
long as no Lease Event of Default or Agency Agreement Event of Default shall
have occurred and be continuing, such insurance awards for losses shall be
adjusted by the Construction Agent (or, if such insurance awards relate to a
Force Majeure Event, adjusted jointly by the Construction Agent and the Lessor)
for payment to the Agent and shall be available to reimburse the Construction
Agent for the continued construction in accordance with the Operative
Agreements, and (ii) if any Lease Event of Default or Agency Agreement Event of
Default shall have occurred and be continuing, such losses shall be adjusted by
the Agent. The party which shall be entitled to adjust losses may appear in any
proceeding or action to negotiate, prosecute, adjust or appeal any claim for any
award, compensation or insurance payment on account of any Casualty; provided,
that the Construction Agent shall pay all reasonable expenses thereof, subject
to Section 5.4 hereof and Section 11.6 of the Participation Agreement. At the
request of the party entitled to adjust any such losses, and at the Construction
Agent’s sole cost and expense (subject to Section 5.4 hereof and Section 11.6 of
the Participation Agreement), the other party shall participate in any such
proceeding, action, negotiation, prosecution or adjustment. The parties hereto
agree that this Agreement shall control the rights of the parties hereto in and
to such award, compensation or insurance payment relating to any Casualty
affecting the Property during the Construction Period.
(b)    Subject to the last sentence of this paragraph, all proceeds of insurance
maintained pursuant to the requirements hereof on account of any damage to or
destruction of the Property during the Construction Period or any part thereof
shall be paid over to the Agent and distributed as follows: (i) if no Lease
Event of Default or Agency Agreement Event of Default shall have occurred and be
continuing, then such proceeds shall be held by the Agent and, so long as the
Construction Agent is diligently repairing the damage to the Property caused by
the applicable Casualty, shall be disbursed from time to time to the
Construction Agent to effect the repair and, upon completion of such repair (as
evidenced by an Officer’s Certificate of Construction Agent delivered to the
Agent) distribute any funds then remaining in such account to the Construction
Agent, or (ii) if a Lease Event of Default or Agency Agreement Event of Default
shall have occurred and be continuing, such proceeds shall be distributed in
accordance with Section 8.7(b)(ii) of the Participation Agreement. If a Casualty
occurs during the Construction Period with respect to all, or substantially all,
the Property and the Lessor has determined, in its commercially reasonable
discretion, that there is no reasonable means by which Completion may be
achieved on or prior to the Construction Period Termination Date and that no
additional Advances will be made to restore the Property, then all such proceeds
of insurance referenced in the preceding sentence shall be distributed as set
forth in Section 8.7(b)(i) of the Participation Agreement.

9



--------------------------------------------------------------------------------


3.5    Condemnation Occurrences.
(a)    The Construction Agent hereby agrees that it shall, within five (5)
Business Days after the date on which the Construction Agent shall have notice
thereof, give notice to the Lessor and the Agent of each action or proceeding by
any Governmental Authority with respect to any actual, pending or threatened in
writing Condemnation affecting the Property during the Construction Period. All
awards, compensation or insurance proceeds to be paid on account of such
Condemnation shall (i) so long as no Lease Event of Default or Agency Agreement
Event of Default shall have occurred and be continuing, be negotiated,
prosecuted, adjusted or appealed by the Construction Agent (or, if such awards,
compensation or insurance proceeds relate to a Force Majeure Event, negotiated,
prosecuted, adjusted or appealed jointly by the Construction Agent and the
Lessor) for payment to the Agent and shall be available to reimburse the
Construction Agent for the continued construction of the Property in accordance
with the Operative Agreements, and (ii) if any Lease Event of Default or Agency
Agreement Event of Default shall have occurred and be continuing, be negotiated,
prosecuted, adjusted or appealed by the Agent. The party which shall be entitled
to adjust losses may appear in any proceeding or action to negotiate, prosecute,
adjust or appeal any claim for any award, compensation or insurance payment on
account of any such Condemnation; provided, that the Construction Agent shall
pay all reasonable expenses thereof, subject to Section 5.4 hereof and
Section 11.6 of the Participation Agreement. At the request of the party
entitled to adjust any such losses, and at the Construction Agent’s sole cost
and expense (subject to Section 5.4 hereof and Section 11.6 of the Participation
Agreement), the other party shall participate in any such proceeding, action,
negotiation, prosecution or adjustment. The parties hereto agree that this
Agreement shall control the rights of the parties hereto in and to such award,
compensation or insurance payment relating to any Condemnation affecting the
Property during the Construction Period.
(b)    During the Construction Period, all awards, compensation and insurance
payments on account of any Condemnation affecting the Property shall be paid
directly to the Agent or, if received by the Construction Agent, shall be held
in trust for the Agent and shall promptly be paid over by the Construction Agent
to the Agent. All amounts held by the Agent on account of any award,
compensation or insurance payment described in this Section 3.5(b) shall be held
by the Agent and, so long as the Construction Agent is diligently restoring or
replacing the Property, shall be disbursed from time to time to the Construction
Agent to effect the repair or replacement and, upon completion of such
restoration or replacement (as evidenced by an Officer’s Certificate of the
Construction Agent) distribute any funds then remaining in such account to the
Construction Agent; provided, however, that if a Condemnation occurs during the
Construction Period and (i) a Lease Event of Default or an Agency Agreement
Event of Default shall have occurred and be continuing or (ii) the Construction
Agent shall have elected not to restore or replace the portion of the Property
so affected by such Condemnation, then all such awards, compensation and
insurance payments referenced in this Section 3.5(b) shall be distributed as set
forth in Section 8.7(b)(ii) of the Participation Agreement. If a Condemnation
occurs during the Construction Period with respect to all, or substantially all,
the Property and the Lessor has determined, in its commercially reasonable
discretion, that there is no reasonable means by which Completion may be
achieved on or prior to the Construction Period Termination Date and that no
additional Advances will be made to restore the Property, then all such awards,
compensation and insurance payments referenced in this Section 3.5(b) shall be
distributed as set forth in Section 8.7(b)(i) of the Participation Agreement.
                    

10



--------------------------------------------------------------------------------


ARTICLE IV    
PAYMENT OF FUNDS
4.1    Right to Receive Construction Cost.
(a)    In connection with the design, development, acquisition, installation,
construction and testing of the Property and during the course of the
construction of the Improvements, the Construction Agent may request that the
Lessor advance funds for the payment of Property Acquisition Costs or other
Property Costs, and the Lessor will comply with such request to the extent
provided for under the Participation Agreement. The Construction Agent and the
Lessor acknowledge and agree that the Construction Agent’s right to request such
funds and the Lessor’s obligation to advance such funds for the payment of
Property Acquisition Costs or other Property Costs is subject in all respects to
the terms and conditions of the Participation Agreement and each of the other
Operative Agreements. Without limiting the generality of the foregoing it is
specifically understood and agreed that in no event shall the aggregate amounts
advanced by the Mortgage Lenders, the Credit Lenders and the Lessor for Property
Acquisition Costs or other Property Costs and any other amounts due and owing
hereunder or under any of the other Operative Agreements exceed the sum of the
aggregate Mortgage Loan Commitments plus the aggregate Credit Loan Commitments
plus the aggregate Lessor Commitment, including such amounts owing for (i)
design, development, acquisition, installation, construction and testing of the
Property, (ii) additional amounts which accrue or become due and owing regarding
the Loans and the Lessor Advance prior to any Completion Date or (iii) any other
purpose.
(b)    The proceeds of any funds made available to the Lessor to pay Property
Acquisition Costs or other Property Costs shall be made available to the
Construction Agent in accordance with the Requisition relating thereto and the
terms of the Participation Agreement. The Construction Agent will use such
proceeds only to pay the Property Acquisition Costs or other Property Costs set
forth in the Requisition relating to such funds.                        
ARTICLE V    
EVENTS OF DEFAULT
5.1    Events of Default.
If any one (1) or more of the following events (each an “Agency Agreement Event
of Default”) shall occur:
(a)    the Construction Agent fails to apply any funds paid by the Lessor to the
Construction Agent in a manner consistent with the requirements of the Operative
Agreements and as specified in the applicable Requisition for the design,
development, acquisition, installation, construction and testing of the Property
and related Improvements and Equipment or otherwise respecting the Property to
the payment of Property Acquisition Costs or other Property Costs;
(b)    Completion shall fail to occur for any reason on or prior to the
Construction Period Termination Date or the Construction Agent shall abandon or
permanently discontinue the construction and development of the Property (which
abandonment or permanent discontinuance shall be deemed to have occurred if no
work at the Property is undertaken or completed during a continuous period of
sixty (60) days or more without the delivery of a notice pursuant to Section
3.3);
(c)    any Lease Event of Default shall have occurred and not be cured within
any cure period expressly permitted under the Lease;

11



--------------------------------------------------------------------------------


(d)    (i) any of the representations or warranties of any of the Credit Parties
under any Operative Agreement that is subject to a materiality or Material
Adverse Effect qualification shall be incorrect or misleading in any respect
when made or deemed made and any representations or warranties of any of the
Credit Parties under any Operative Agreement that is not subject to a
materiality or Material Adverse Effect qualification shall be materially
incorrect or misleading when made or deemed made; and (ii) any Credit Party
shall fail to observe or perform any term, covenant or condition of any
Operative Agreement other than as set forth in paragraphs (a), (b), (c), (d)(i)
or (e) of this Section 5.1 and such failure to observe or perform any such term,
covenant or condition is of a type that is subject to being cured and shall
continue for a period of thirty (30) days after such Credit Party either has
gained knowledge thereof or has received notice thereof; provided, however, if
the nature of such failure to observe or perform is such that it cannot with the
exercise of reasonable diligence be cured within said thirty (30) day period,
then the Construction Agent shall not be in default hereunder if such Credit
Party shall promptly commence with such cure within said thirty (30) day period
and thereafter pursue the same to completion with diligence and continuity;
provided, further, in no event shall such extended period beyond such period of
thirty (30) days extend more than an additional period of thirty (30) days; or
(e)    except as permitted in accordance with Section 3.2, the Construction
Agent shall cause or permit the Improvements to be constructed and equipped in a
manner which deviates from the Plans and Specifications, except to the extent
that such deviation does not have, and could not reasonably be expected to have,
a material adverse effect on the value, utility or useful life of the
Improvements or the Property; then, in any such event, the obligations of the
Lessor or any other Financing Party to make Construction Advances for
obligations, amounts or expenses incurred or expended by the Construction Agent
after the date of such Agency Agreement Event of Default shall terminate (unless
the Lessor and the Financing Parties elect to continue making Construction
Advances) and the Lessor may, in addition to the other rights and remedies
provided for in this Agreement or otherwise available at law and/or in equity,
terminate this Agreement by giving the Construction Agent written notice of such
termination and upon the expiration of the time fixed in such notice and the
payment of all amounts owing by the Construction Agent hereunder (including any
amounts specified under Section 5.3 hereof), this Agreement shall terminate. The
Construction Agent shall pay all reasonable costs and expenses incurred by or on
behalf of the Lessor, including reasonable fees and expenses of counsel, as a
result of any Agency Agreement Event of Default hereunder.
5.2    Damages.
Notwithstanding the termination of the Financing Parties’ obligations to make
Construction Advances after an Agency Agreement Event of Default, the Lessor
shall continue to have the right to enforce its rights and remedies pursuant to
this Agreement regarding matters arising prior to such termination.
5.3    Remedies; Remedies Cumulative.
(a)    If an Agency Agreement Event of Default shall have occurred and be
continuing, the Lessor shall have all rights available to the Lessor under the
Lease and the other Operative Agreements and all other rights otherwise
available at law, equity or otherwise. No failure to exercise and no delay in
exercising, on the part of Lessor, any right, remedy, power or privilege under
this Agreement or under any other Operative Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power of
privilege under this Agreement or under any other Operative Agreement preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The remedies described in Sections 5.3(a) through
5.3(g) with respect to Agency Agreement Events of Default are subject to the
provisions of Section 5.4; provided, as described in Section 5.4, regarding any

12



--------------------------------------------------------------------------------


Full Recourse Event of Default or if the Construction Agent elects to cure any
Agency Agreement Event of Default pursuant to Section 5.3(f) or in any other
manner pursuant to which the Construction Agent (or its designee) shall purchase
the Property, then in any such case the limitations contained in Section 5.4
shall not apply and the Construction Agent shall be liable for Termination
Value. Notwithstanding the foregoing or the other provisions of this Section
5.3, the Lessor shall not exercise remedies for a period of five (5) Business
Days after the Lessor shall have provided notice to the Construction Agent of
the occurrence of any Agency Agreement Event of Default, in order to allow the
Construction Agent time to exercise its purchase right regarding the Property
pursuant to Section 5.3(f), subject to the Construction Agent effecting its
purchase of the Property, within a period of fifteen (15) Business Days after
the Lessor shall have provided such notice.
(b)    Lessor may elect (and shall be deemed automatically, and without any
further action, to have exercised such option upon the occurrence of any Lease
Event of Default arising under Sections 17.1(h) or (i) of the Lease) to
terminate this Agreement and the Lease (or not to terminate the Lease, except
with respect to any Lease Event of Default arising under Sections 17.1(h) or (i)
of the Lease) and at such time to require Construction Agent to pay (i) in the
case of any Agency Agreement Event of Default that is a Full Recourse Event of
Default, the Termination Value and (ii) in the case of any Agency Agreement
Event of Default that is not a Full Recourse Event of Default, the Construction
Period Guarantee Amount.
In any case that Lessor does not receive the Termination Value, Lessor shall use
diligent and commercially reasonable efforts in good faith to sell its interest
in the Property to an unaffiliated third party for a period of two (2) years
from and after the date Lessor receives notice of, or otherwise has knowledge
of, the Agency Agreement Event of Default. Lessor and/or Construction Agent may
solicit offers for the purchase of Lessor’s rights, title, claims and interest
in and to the Property. Lessor shall accept (or match) any purchase offer for a
cash purchase price (net of all normal and customary sale and closing costs and
the reasonable net cost of owning, operating and maintaining the Property) equal
to the Termination Value.
The proceeds from the sale of its interest in the Property (net of all normal
and customary sales and closing costs and the reasonable costs of holding,
owning, operating, and maintaining the Property, including amounts described in
Section 8.7(c)(i) and (ii) of the Participation Agreement which shall be paid to
the Agent to be allocated pursuant to Section 8.7(b) of the Participation
Agreement) shall be distributed (x) if the relevant Agency Agreement Event of
Default is a Full Recourse Event of Default and the sale of the Lessor’s
interest in the Property occurs on or prior to the second annual anniversary of
the date Lessor receives notice of, or otherwise, has knowledge of, the Agency
Agreement Event of Default, to the Agent to be allocated pursuant to Section
8.7(b)(iii) of the Participation Agreement and (y) if the relevant Agency
Agreement Event of Default is not a Full Recourse Event of Default and the sale
of Lessor’s interest in the Property occurs on or prior to the second annual
anniversary of the date Lessor receives notice of, or otherwise, has knowledge
of, the Agency Agreement Event of Default, then prior to the allocation pursuant
to Section 8.7(b)(iii) of the Participation Agreement, first, to Lessor, in the
amount of the positive difference (if any) between the Termination Value (less
any portion thereof that cannot be capitalized under GAAP, including any amount
of Uninsured Force Majeure Loss) and the Construction Period Guarantee Amount,
second, to Lessor, the unpaid portion of the Construction Period Guarantee
Amount, third, to the Construction Agent, any remaining proceeds up to the
amount of the Construction Period Guarantee Amount previously paid by
Construction Agent, and fourth, to the Agent to be distributed by the Agent in
accordance with Section 8.7(b)(iii) of the Participation Agreement.
If, and to the extent that, there is no sale of Lessor’s interest in the
Property on or prior to the second annual anniversary of the date Lessor
receives notice of, or otherwise, has knowledge of, the

13



--------------------------------------------------------------------------------


Agency Agreement Event of Default, then (x) Construction Agent shall have no
right, title or interest whatsoever in the Property (except as the landlord
under the Ground Lease), (y) Lessor shall be the sole owner of its interest in
the Property without any obligation to share with Construction Agent or Lessee
any proceeds from the sale, conveyance, other transfer or otherwise regarding
the Property and (z) if and to the extent Lessor realizes any proceeds with
regard to the Property, such proceeds shall be distributed in accordance with
Section 8.7(b)(iii) of the Participation Agreement but substituting Lessor in
place of Lessee pursuant to subsection “sixth” thereof as Lessee shall have no
interest thereunder and no right to any such proceeds.
(c)    Lessor may elect to terminate this Agreement and the Lease, in which case
the Construction Agent shall have no continuing obligation (i) to function as
either a construction agent under this Agreement or a lessee under the Lease,
(ii) to purchase the Property or (iii) to pay the Construction Period Guarantee
Amount in connection with a remarketing of the Property. In such event, the
Construction Agent shall continue to lease the Land to the Lessor pursuant to
the Ground Lease, and the Lessor (without the need for further action at such
time by any Person) shall be the owner of the Improvements and a holder of a
leasehold pursuant to the Ground Lease, all of which shall constitute the
property of the Lessor. In the sole discretion of the Lessor and the other
Financing Parties, the Lessor may assign, sell, convey or otherwise transfer it
interest in the Property (including its interest in the Ground Lease) for its
own account, and in such case, the Construction Agent shall have no right to
share in the proceeds of any such assignment, sale, conveyance or other transfer
and no continuing interest in the Property except solely as the landlord
pursuant to the terms of the Ground Lease.
(d)    Lessor may elect to terminate this Agreement (upon which event
Construction Agent shall have no further obligations under this Agreement), but
not the Lease, and in that event shall notify the Construction Agent and the
other Financing Parties of Lessor’s intention to continue construction
activities in order to effect Completion substantially in accordance with the
Plans and Specifications (subject to alterations to the extent otherwise
permitted under Applicable Law) and pay all related Property Costs, and in such
event, upon Completion by Lessor (as confirmed by Lessor and without any
requirement for the delivery of a Completion Certificate by the Construction
Agent), the Rent Commencement Date of the Lease shall occur in the same manner
as if the Construction Agent had pursued construction through Completion. In
such a case, all amounts so expended by the Lessor for Completion (whether or
not in excess of the Lessor Commitment) shall constitute Lessor Property Costs.
(e)    Lessor may elect, without terminating this Agreement or the Lease, to
extend the Construction Period by the amount of time necessary to effect
Completion and/or to provide and obtain additional Lessor Commitment, Credit
Loan Commitment and Mortgage Loan Commitment, in which event Lessor shall
commit, on behalf of itself and the Lenders (subject to the agreement of all the
Lenders), to pay all costs (whether or not in excess of the Lessor Commitment,
the Mortgage Loan Commitment and the Credit Loan Commitment) necessary for the
Construction Agent to effect Completion substantially in accordance with the
Plans and Specifications (subject to alterations to the extent otherwise
permitted under Applicable Law) and pay all related Property Costs, and in such
event, upon Completion, the Rent Commencement Date of the Lease shall occur in
the same manner as if the Construction Agent had pursued construction through
Completion. In such a case, all amounts so expended by the Lessor and the
Lenders for Completion (whether or not in excess of the Lessor Commitment, the
Credit Loan Commitment and the Mortgage Loan Commitment) shall constitute Lessor
Property Cost, Credit Loan Property Cost and Mortgage Loan Property Cost,
respectively.
(f)    The Construction Agent shall have the right to cure an Agency Agreement
Event of Default hereunder during the Construction Period by purchasing or
causing the Lessee to purchase the Property

14



--------------------------------------------------------------------------------


from the Lessor for an aggregate amount equal to the Termination Value, such
payment to be without any abatement, reduction, diminution, set-off, defense,
counterclaim or recoupment whatsoever and not subject to Section 5.4.
(g)    No failure to exercise and no delay in exercising, on the part of the
Lessor, any right, remedy, power or privilege under this Agreement or under the
other Operative Agreements shall operate as a waiver thereof; nor shall any
single or partial exercise of any right remedy, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
5.4    Limitation on Recourse.
Notwithstanding anything contained herein or in any other Operative Agreement to
the contrary, upon the occurrence and during the continuance of an Agency
Agreement Event of Default during the Construction Period that is not a Full
Recourse Event of Default, the maximum aggregate amount that the Lessor (or any
person or entity acting by or through the Lessor, including the Agent, the
Mortgage Lenders and the Credit Lenders) shall be entitled to recover from the
Construction Agent or any of the other Credit Parties on account of such Agency
Agreement Event of Default shall be an amount (collectively, the “Construction
Period Guarantee Amount”) equal to the sum of:
(a)    eighty-nine and nine tenths percent (89.9%) of the aggregate Property
Cost, exclusive of (i) the portion (if any) of the aggregate Property Cost
expended for the purchase of the Land (the “Land Cost”) and (ii) any portion of
the aggregate Property Cost attributable to costs or expenses that cannot be
capitalized under GAAP (including any amount of Uninsured Force Majeure Loss),
plus
(b)    one hundred percent (100.0%) of the Land Cost (if any), minus
(c)    the sum of (i) any payments previously paid by the Construction Agent in
connection with the Property which have been future valued at two and fifteen
hundredths percent (2.15%) to such point in time, plus (ii) the present value of
any known and quantified future payments required to be paid in connection with
the Property that the Construction Agent is obligated to make in connection with
the Property during the Construction Period which payments have been present
valued at two and fifteen hundredths percent (2.15%) to such point in time, but
in each case regarding the foregoing subsections (i) and (ii) excluding payments
that are not required to be included in the calculation of the Construction
Agent’s maximum guaranty amount under ASC 840-40-55 (EITF 97-10).
The Construction Agent nonetheless acknowledges and agrees that
(x)    even though the maximum aggregate recovery from the Credit Parties is
limited as aforesaid, the Lessor’s right of recovery from the Property (as
opposed to any recovery from the Construction Agent and/or the Lessee) is not so
limited and the Lessor shall be entitled to recover one hundred percent (100.0%)
of the amounts owed to the Lessor in accordance with the Operative Agreements
from its interest in the Property; and
(y)    the provisions of this Section 5.4 shall in no way limit or otherwise
affect the obligations of the Construction Agent and/or the Lessee (or the
recourse of the Lessor, the Agent, the Mortgage Lenders and the Credit Lenders
against the Construction Agent and/or the Lessee) with respect to the Property
after the Construction Period (whether such obligations or recourse arise under
the Operative Agreements or otherwise).

15



--------------------------------------------------------------------------------


Notwithstanding the foregoing, if a Full Recourse Event of Default has occurred
or if the Construction Agent elects to cure any Agency Agreement Event of
Default pursuant to Section 5.3(f) or in any other manner pursuant to which the
Construction Agent (or its designee) shall acquire the Property, then in any
such case the limitations contained in this Section 5.4 shall not apply and the
Construction Agent shall be liable for one hundred percent (100.0%) of the
Termination Value.
ARTICLE VI    
THE LESSOR’S RIGHTS
6.1    Exercise of the Lessor’s Rights.
Subject to the Excepted Payments, the Construction Agent and the Lessor hereby
acknowledge and agree that, subject to and in accordance with the terms of the
Security Documents, the rights and powers of the Lessor under this Agreement
have been assigned to the Agent.
6.2    The Lessor’s Right to Cure the Construction Agent’s Defaults.
The Lessor, without waiving or releasing any obligation or Agency Agreement
Event of Default, may (but shall be under no obligation to) remedy any Agency
Agreement Event of Default for the account of and at the sole cost and expense
of the Construction Agent. All out-of-pocket costs and expenses so incurred
(including reasonable fees and expenses of counsel), together with interest
thereon at the Overdue Rate from the date on which such sums or expenses are
paid by the Lessor, shall be paid by the Construction Agent to the Lessor on
demand.                    
ARTICLE VII    
MISCELLANEOUS
7.1    Notices.
All notices required or permitted to be given under this Agreement shall be in
writing and delivered as provided in Section 12.2 of the Participation
Agreement.
7.2    Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of the Lessor, the
Construction Agent and their respective successors and the assigns of the
Lessor. The Construction Agent may not assign this Agreement or any of its
rights or obligations hereunder or with respect to the Property in whole or in
part to any Person without the prior written consent of the Financing Parties.
7.3    GOVERNING LAW.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.
7.4    SUBMISSION TO JURISDICTION; VENUE; WAIVERS.

16



--------------------------------------------------------------------------------


THE PROVISIONS OF THE PARTICIPATION AGREEMENT RELATING TO SUBMISSION TO
JURISDICTION AND VENUE ARE HEREBY INCORPORATED BY REFERENCE HEREIN, MUTATIS
MUTANDIS.
7.5    Amendments and Waivers.
This Agreement may not be terminated, amended, supplemented, waived or modified
except in accordance with the provisions of Section 12.4 of the Participation
Agreement.
7.6    Counterparts.
This Agreement may be executed in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one (1) and the
same instrument.
7.7    Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.8    Headings and Table of Contents.
The headings and table of contents contained in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
7.9    WAIVER OF JURY TRIAL.
TO THE FULLEST EXTENT ALLOWED BY APPLICABLE LAW, THE LESSOR AND THE CONSTRUCTION
AGENT IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND ANY COUNTERCLAIM THEREUNDER.
7.10    No Construction Agency Fee.
The Construction Agent shall not be entitled to any compensation from the Lessor
or any other Person in connection with the performance of the Construction
Agent’s obligations under this Agreement.
[signature page follows]



17



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
NVIDIA LAND DEVELOPMENT, LLC, as the Construction Agent




By:    /s/ Karen Burns                    
Name:    Karen Burns                    
Title:    Manager                    






WACHOVIA SERVICE CORPORATION, as the Lessor




By:    /s/ Weston Garrett                
Name:    Weston Garrett                    
Title:    Managing Director                



18

